Citation Nr: 0022749	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-29 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of lumbar spine injury, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to July 
1971, and he had additional service with the Army National 
Guard in June 1996.

This appeal arises from an April 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) that 
awarded service connection for residuals of a lumbar spine 
injury and that assigned a 10 percent disability rating at 
that time.  In January 1998, following a hearing before the 
RO, the veteran was awarded a 20 percent rating for his low 
back disability.  The veteran continues to express 
disagreement with the assigned rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.)


FINDINGS OF FACT

1.  The veteran has been awarded service connection for 
residuals of a lumbar injury that he suffered while serving 
in the National Guard in June 1996. 

2.  The veteran is experiencing lower back pain with 
radiation down his left leg to the knee that is aggravated 
with certain activities, such as twisting and bending or 
prolonged sitting. 


CONCLUSION OF LAW

The claim of entitlement to an increased evaluation for 
service-connected residuals of a lumbar spine injury, 
currently evaluated as 20 percent disabling, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5292-95 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) must first determine 
whether the veteran's rating evaluation claim is well 
grounded.  Under 38 U.S.C. § 5107(a) (West 1991), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have submitted well grounded (i.e., 
plausible) claims.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107 is triggered.  Indeed, VA cannot assist a 
claimant in developing a claim that is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded (i.e., plausible).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  A claim for an increased rating is "is 
generally well grounded under 38 U.S.C.A. § 5107(a) when a 
claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet. App. 524, 
532 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992). 

The Board finds that the veteran's claim for an evaluation 
higher than the rating originally assigned in connection with 
his service connection claim is well grounded on the basis of 
his statements and testimony about the severity of his low 
back disability, particularly the degree and frequency of his 
pain.  Since the claim is well grounded, VA's duty to assist 
the appellant in the development of the claim has been 
triggered.  
ORDER

The claim of entitlement to a higher evaluation for service-
connected major depression is well grounded.  To this extent 
only, the appeal of this issue is granted.


REMAND

Because the claim of entitlement to an increased evaluation 
for service-connected residuals of a lumbar spine injury, now 
rated as 20 percent disabling, is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board finds that additional evidentiary development and 
readjudication is required for the following reasons.

As a preliminary matter, the Board notes that the veteran was 
asked to submit certain evidence following a May 2000 hearing 
before the undersigned Member of the Board.  Although the 
veteran did not provide a written waiver of regional office 
consideration of that additional evidence, the need for such 
a waiver is moot in light of the remand for additional 
development and readjudication.

The veteran has indicated that he has been receiving 
treatment on an ongoing basis at a VA medical facility and 
that he was scheduled to undergo a biannual evaluation of his 
lumbar spine disability in June 2000.  On remand, the RO must 
seek to obtain all VA treatment records for the veteran that 
have not yet been associated with the claims folder, and in 
particular any biannual VA evaluations (such as the June 2000 
examination that he was apparently scheduled to undergo) 
relating to his lumbar spine disability.

The veteran has indicated that he was serving with a National 
Guard unit until 1999, when he was discharged from his unit 
because of his lumbar spine disability.  He has indicated 
that he underwent a retention examination in 1999.  That 
examination and personnel records relating to his separation 
from the National Guard unit are not of record.  Therefore, 
on remand, the RO must seek to obtain these records, 
particularly any records relating to his discharge from the 
National Guard unit, either directly from the veteran or from 
his National Guard unit.

The veteran testified that his lumbar spine disability 
involves anywhere from moderate to severe pain based on the 
type of activity in which he engages. VA must also consider 
whether there is any functional loss due to pain.  In DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995), the Court held that 
the rule against pyramiding of benefits (see 38 C.F.R. 
§ 4.14 (1999)) "does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain 
on use including flare-ups."  See also Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  In addition, the 
Court stated that an examination should consider "the 
degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination."  
DeLuca, 8 Vet. App. at 207; see 38 C.F.R. § 4.45 (1999).  
Examinations should include an assessment of the degree of 
limitation of motion due to pain, weakened movement, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  Additionally, under 38 C.F.R. § 4.59 (1999), 
"[t]he joints involved should be tested for pain on both 
active and passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the opposite 
undamaged joint."

The veteran underwent a VA compensation and pension 
examination that included evaluation of various ranges of 
motion involving the lumbar spine in January 1997.  However, 
there was no discussion of the limitation, if any, of motion 
due to pain.  He was reexamined by VA in February 1997, but 
at that time, the range of motion of his back was described 
as entirely normal, and the veteran reported only slight low 
back pain.  In September 1998, the veteran underwent a VA 
examination to evaluate his disability for purposes of his 
increased rating claim.  He reported that he had been having 
persistent and constant low back pain since suffering a low 
back injury in 1996.  On objective examination, there was 
full range of motion of the lumbosacral spine.  However, it 
is not clear whether the veteran was evaluated for functional 
limitation of motion due to pain, as required by 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  A thorough examination that specifies 
the limitation of motion, if any, due to pain is particularly 
essential in light of the veteran's statements that he 
experiences moderate to severe pain in his lower back and 
that he experiences pain on bending and twisting (which are 
particular types of spinal motion).

Additionally, magnetic resonance imaging of the veteran's 
lumbar spine has revealed degenerative changes, and a May 
1997 private medical record describing an epidural injection 
referred to these changes as arthritic.  On remand, the RO 
must consider the applicability of the diagnostic codes 
relating to degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

Moreover, the veteran has been complaining of radiation of 
pain from his lumbar spine to his left leg as far as the 
knee.  While no neurologic deficits have been found on prior 
examinations, on reexamination in the course of this remand, 
the examining VA physicians should specifically consider the 
veteran's radiation of pain to his left leg and should 
provide an opinion as to the diagnosis, etiology, and 
severity of such radiating pain. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his low back disability 
claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must seek to obtain copies of 
all VA treatment records pertaining to 
the veteran's lumbar spine disability 
that have not yet been obtained.  
Specifically, the RO must seek records 
of VA treatment generated after May 1999 
and a June 2000 biannual examination 
report that was presumably prepared in 
connection with treatment of the lumbar 
spine disability.  If no additional 
records are available, then the RO must 
expressly state that such records are 
not available and must provide a reason 
for their unavailability. 

2.  The RO must seek to obtain copies of 
all National Guard medical records 
pertaining to the veteran that are not 
already of record.  In particular, the 
veteran states that he was to undergo a 
retention examination in 1999 and that 
he was discharged from his National 
Guard unit because of ongoing lumbar 
spine problems.  The RO must obtain 
records relating to the veteran's 
National Guard service, that retention 
examination, and personnel decisions 
regarding his continued service with his 
National Guard unit.  

3.  The RO must schedule the veteran for 
a complete and thorough VA examination 
to determine the current severity of his 
lumbar spine disability.  The examining 
VA physician must be provided with the 
veteran's claims folder and must review 
the veteran's medical history prior to 
conducting the examination.  All 
appropriate tests and studies should be 
accomplished at this time.  In 
particular, the examining VA physician 
must measure the veteran's limitation of 
motion of the lumbar spine in degrees 
(and if feasible, in qualitative terms, 
such as moderate or severe).  In 
addition, the examining VA physician 
must specifically measure the veteran's 
limitation of motion due to pain in 
degrees, and the examination report must 
explicitly state whether there is any 
limitation of motion due to pain.  The 
examining VA physician must also 
specifically consider the veteran's pain 
that radiates into his left leg to the 
knee and must provide a diagnosis for 
that pain, describe the relationship of 
any such pain to the service-connected 
lumbar spine disability, and discuss its 
current severity.  The examination 
report should set forth all pertinent 
findings in a clear, comprehensive, and 
legible manner.

4.  On remand, the RO must consider all 
potentially applicable diagnostic codes, 
including Diagnostic Codes 5003, 5292, 
5293, 5294, and 5295 under 38 C.F.R. 
§ 4.71a (1999).

Upon remand, the veteran will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 272 (1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if a rating higher than the 20 percent currently in 
effect for his service-connected residuals of a lumbar spine 
injury may be granted.  If the decision remains adverse to 
the veteran, he and his representative should be furnished 
with a supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



